DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-5, 7-12, 17-18, 21-22, 24-26, and 28-31) in the reply filed on 07/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-5, 7-12, 17-18, 21-22, 24-26, and 28-37 are currently pending. Claims 32-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
	The instant application is a national stage entry of PCT/US2020/025754 (filed 03/30/2020), which claims priority to U.S. provisional applications 62/833,335 (filed 04/12/2019), 62/885,876 (filed 08/13/2019), and 62/967,907 (filed 01/30/2020).
The effective filing date for claims 1-3, 5, 7-12, 17-18, 21-22, 24-26, and 28-31 is 01/30/2020 because provisional application 62/967,907 is the earliest disclosure of the beneficial microorganism Myxococcus xanthus. M. xanthus is recited in independent claim 1.
The effective filing date for claim 4 is 03/30/2020 because PCT/US2020/025754 contains the earliest disclosure of B. amyloliquefaciens NRRL B-67928.
	
Information Disclosure Statement
The listing of references in the specification (p. 30) is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because there is no definition for the abbreviation “TRT” used in the x-axes of Figures 1 and 2. If applicant intends for “TRT” to be an abbreviation for “treatment”, the term should be defined in the specification or the labels on both figures should be amended to read “Treatment 1”, “Treatment 2”, etc. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
	Claim 5 recites “…wherein the one or more microorganisms include B. amy, P. ostreatus, and S. boulardii”. Applicant has defined the term “B. amy” to mean B. amyloliquefaciens NRRL B-67928 (see claim 4 and p. 4, lines 1-2 of the specification). Therefore, this claim is interpreted to be drawn to the method wherein the one or more microorganisms include B. amyloliquefaciens NRRL B-67928, P. ostreatus and S. boulardii. Because the term “B. amy” is similar to the microorganism name B. amyloliquefaciens, it is recommended that applicant use an alternative abbreviation for the bacterium B. amyloliquefaciens NRRL B-67928 (ex. “B-67928”) or recite the strain name in its entirety to enhance claim readability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-12, 17-18, 21-22, 24-26, and 28-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 is rejected as indefinite because it recites “[a] method for reducing enteric deleterious atmospheric gases and/or precursors thereof, the method comprising applying a composition comprising one or more beneficial microorganisms and/or one or more microbial growth by-products to a field or pasture…”. In the limitation “…and/or one or more microbial growth by-products…”, it is not clear if the one or more microbial growth by-products must be derived from the one or more beneficial microorganisms (defined in lines 7-12 of claim 1) or may be any “one or more microbial growth by-products”. For the purpose of compact prosecution, this limitation is being interpreted in its broadest reasonable form to be drawn to by-products derived any microbe. This claim must be amended such that the metes and bounds of the invention are clear.
	Claims 2-5, 7-12, 17-18, 21-22, 24-26, and 28-31 are rejected because they inherit the indefiniteness of claim 1.
	Claim 21 is further rejected because it recites “…one or more of the following components: seaweed (Asparagopsis taxiformis)…”. Asparagopsis taxiformis is one species within the broad group of seaweeds. It is therefore unclear if applicant intends to limit “seaweed” to only encompass Asparagopsis taxiformis or if Asparagopsis taxiformis is merely an example of a possible species which is considered to be within the scope of the limitation “seaweed”. For the purpose of compact prosecution, this limitation is interpreted to be drawn to any seaweed and “(Asparagopsis taxiformis)” is considered to merely be a recitation of a possible seaweed. If applicant intends for the scope to be limited to only Asparagopsis taxiformis, the claim should be amended to recite only the taxonomic name. If applicant does not intend to limit the scope of the term “seaweed”, the exemplary language should be removed from the claim to avoid indefiniteness. See MPEP 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 17-18, 21-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Toride et al. (US 2006/0057118 A1).
	Toride et al. (hereinafter Toride) provides a methane production reducer for ruminants comprising a microbe-derived nitrite reductase as an active ingredient ([0002]). Toride describes that methane is produced in the rumen of ruminants and is not only an inefficient use of feed but is also a greenhouse gas contributing to global warming ([0004], [0029]).
	Regarding claims 1, 3 and 26, Toride discloses the oral administration of a microbe-derived nitrite reductase (i.e. one or more microbial growth by-products) to enhance nitrite reduction and reduce methane production (i.e. an enteric deleterious atmospheric gas and/or precursor thereof; corresponding to claim 26)([0010]-[0011], [0027]). Toride further teaches a feed composition for ruminants comprising a microbe having nitrite reductase activity (i.e. one or more beneficial microorganisms), wherein said microbe is selected from the group which includes Bacillus subtilis ([0012] and [0023]) and a method of improving the growth of a ruminant by administering the feed composition ([0027]).
	Toride teaches that the feed composition may be nitrite reductase may be derived from microorganisms such as Bacillus amyloliquefaciens or Bacillus subtilis (i.e. one or more microbial growth by-products) or may be a microbe having nitrite reductase activity (i.e. a beneficial microorganism) and the nitrite reductase is not limited to being isolated from a single strain of said species (e.g. may be derived from, but is not limited to, Bacillus amyloliquefaciens T strain, Bacillus amyloliquefaciens N, Bacillus subtilis 168 Marburg, or Bacillus subtilis PY79)(abstract; [0010]-[0013] and [0044]).
	Toride teaches that it is desirable for the methane production reducer to be administered immediately before or simultaneously with feed administration and it would be particularly effective to blend the feed composition into the feed ([0130]). Toride gives examples of feeds including silage, hay, and commercial feeds (i.e. plants upon which livestock animals graze)([0132]-[0133]). Toride teaches that the composition in which a methane production reducer has been blended may be freely given to the ruminant ([0133]). 
Since there are a finite number of ways to “immediately before or simultaneously” administer the methane reducing composition with the animal’s feed, a person having ordinary skill in the art would have recognized that one way to feed an animal such as ruminants is to provide it on a field or pasture. Therefore, although the instant claims differ from the teachings of Toride because the instant claim further requires that the composition be applied to a “field or pasture” and “placing the livestock animals in the field or pasture to graze”, it would have been obvious to try applying the feed composition to the field or pasture which comprises the plants upon which livestock animals graze (e.g. grass or silage). There was a reasonable expectation of success because Toride teaches that it is advantageous to orally administer the composition “immediately before or simultaneously with feed administration” ([0130]) and there are a finite number of ways to “immediately before or simultaneously” administer the methane reducing composition with the animal’s feed. This obviousness is based upon the “obvious to try” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(E).
Thus, claims 1, 3, and 26 are considered to be obvious over Toride.
Regarding claim 2, Toride teaches that the method of reducing methane production is for ruminants (abstract; [0002], [0010], [0129], [0132]-[0134]; claims 1-2).
Regarding claim 4, Toride teaches the administration of a feed composition comprising a microbe having nitrite reductase activity (abstract). Toride teaches that Bacillus amyloliquefaciens T strain or Bacillus amyloliquefaciens N can produce said nitrite reductase. 
The strain that causes the reduction of enteric deleterious atmospheric gases and/or precursors thereof does not have the same designation as the recited strain. The U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s strain differs, and if so to what extent, from the strain disclosed by Toride. Since the prior art strain has the same taxonomic classification (Bacillus amyloliquefaciens) and shares the property of being able to reduce enteric deleterious atmospheric gases, it demonstrates a reasonable probability that it is identical to the recited strain. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicants.
Alternatively, since Toride teaches that strains of Bacillus amyloliquefaciens are useful for reducing enteric deleterious atmospheric gases, there would have existed a reasonable expectation of success when trying any strain of Bacillus amyloliquefaciens for the same purpose. There are a finite number of possible strains of Bacillus amyloliquefaciens and this obvious modification would be driven by a market demand to address the “highly important” need to reduce methane production which contributes to global warming ([0004]).  This obviousness is based upon the “obvious to try” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(E).
Thus, claim 4 is considered to be obvious over Toride.
Regarding claim 17, Toride teaches that the unrefined culture solution (i.e. crude form) in liquid form (i.e. comprising a supernatant) or the dried microbe mass may be employed as a methane production reducer ([0127]).
Regarding claim 18, Toride provides examples of bovine feed which include Sudan hay or timothy hay (i.e. hay), alfalfa hay cubes (i.e. alfalfa)([0132]-[0133]).
	Regarding claim 21, Toride teaches that administration of ionophores such as monensin is a known method of inhibiting methane production in the rumen ([0006]). Although Toride does not specifically contemplate the use of monensin in the composition administered in the method of reducing methane production, it would have been prima facie obvious to have combined the two compositions which are each known to be useful for inhibiting methane production in the rumen to form a third composition for the same purpose. This obviousness is based upon the “combining prior art elements according to known methods to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(A) and 2144.06(I).
	Regarding claim 22, Toride teaches that the conventional feed can be added to a conventional feed composition and the conventional feed is not specifically limited, and it may be a commercial product without alteration ([0132]). Applicant has not provided a definition for the term “supplemental feed”. It is considered that Toride’s “commercial product” is synonymous with a supplemental feed.

Claims 1-5, 17-18, 21-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Toride et al. (US 2006/0057118 A1) in view of Gottlieb et al. (Alimentary Pharmacology and Therapeutics, 2016, Vol. 43, pages 197-212), Offei et al. (Genome Research, 2019, Vol. 29(9), pages 1478-1494), and Van Kessel et al. (FEMS Microbiology Ecology, 1996, Vol. 20, pages 205-210).
The teachings of Toride are set forth above and applied herein. Toride is found to render claims 1-4, 17-18, 21-22, and 26 obvious. 
Regarding claim 5, Toride teaches the administration of a feed composition comprising a microbe having nitrite reductase activity (abstract). Toride teaches that Bacillus amyloliquefaciens T strain or Bacillus amyloliquefaciens N can produce said nitrite reductase. 
The strain that causes the reduction of enteric deleterious atmospheric gases and/or precursors thereof does not have the same designation as the recited strain. The U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s strain differs, and if so to what extent, from the strain disclosed by Toride. Since the prior art strain has the same taxonomic classification (Bacillus amyloliquefaciens) and shares the property of being able to reduce enteric deleterious atmospheric gases, it demonstrates a reasonable probability that it is identical to the recited strain. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicants.
Alternatively, since Toride teaches that strains of Bacillus amyloliquefaciens are useful for reducing enteric deleterious atmospheric gases, there would have existed a reasonable expectation of success when trying any strain of Bacillus amyloliquefaciens for the same purpose. There are a finite number of possible strains of Bacillus amyloliquefaciens and this obvious modification would be driven by a market demand to address the “highly important” need to reduce methane production which contributes to global warming ([0004]).  This obviousness is based upon the “obvious to try” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(E).
	Toride does not teach or make obvious that the one or more microorganisms further includes P. ostreatus and S. boulardii.
	Gottlieb et al. (hereinafter Gottlieb) reviews lovastatin and teaches that lovastatin is produced during fungal growth and can be produced by Pleurotus ostreatus (p. 208, right col., par. 1)(i.e. is a microbial growth by-product). Gottlieb teaches that lovastatin is known to inhibit methanogenesis including by inhibiting the growth of Methanobrevibacter species (p. 206, figure 4; p. 207, left col., par. 3). 
	Offei et al. (hereinafter Offei) reviews Saccharomyces boulardii and teaches that S. boulardii produces unusually high amounts of acetic acid (p. 1479, left col., par. 4) and accumulation of acetic acid closely correlates with a reduction in pH (p. 1480, left col. par. 1 through right col., par. 1). Van Kessel et al. (hereinafter Van Kessel) teaches that rates of methane production in cattle are pH dependent and reduction of pH can “dramatically decrease” methane production (p. 207, right col., par. 2). Furthermore, Van Kessel teaches that “small amounts of acetic acid” cause strong inhibition of methane production (p. 209, left col., par. 4).
	Since Toride makes obvious a method of reducing methane production in ruminants comprising administering B. amyloliquefaciens B-67928, and Gottlieb, Offei, and Van Kessel teach P. ostreatus and S. boulardii are similarly useful for reducing methane production, it would have been obvious for the method of Toride to further comprise the administration of P. ostreatus and S. boulardii or their growth by-products (lovastatin and acetic acid, respectively). A person having ordinary skill in the art would have recognized this specific combination as particularly advantageous because B. amyloliquefaciens is taught to produce a compound which reduces nitrite (thereby reducing methane production), P. ostreatus is taught to inhibit the growth of Methanobrevibacter species (reducing methane producing bacteria), and S. boulardii is taught to produce unusual amounts of acetic acid which can “strongly inhibit” methane production by reducing pH. These three microorganisms merely perform the same function as they do separately and a person having ordinary skill in the art would have recognized that the result of this combination was predictable because each of the claimed microorganisms is separately known to be useful in the reduction of greenhouse gases. This obviousness is based upon the “combining prior art elements according to known methods to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(A).
Thus, claim 5 is considered to be obvious over Toride in view of Gottlieb, Offei, and Van Kessel .

Claims 1-4, 7, 17-18, 21-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Toride et al. (US 2006/0057118 A1) in view of Gottlieb et al. (Alimentary Pharmacology and Therapeutics, 2016, Vol. 43, pages 197-212).
The teachings of Toride are set forth above and applied herein. Toride is found to render claims 1-4, 17-18, 21-22, and 26 obvious. 
Regarding claim 7, as discussed above, Toride makes obvious the method of claim 1.
Toride only teaches administering nitrate reductase derived from a microbe, but not other microbial growth by-products such as statins.
	Gottlieb reviews lovastatin and teaches that lovastatin is produced during fungal growth and can be produced by Monascus purpureus, Trichoderma, Pleurotus ostreatus (p. 208, right col., par. 1)(i.e. is a microbial growth by-product). Gottlieb teaches that lovastatin is known to inhibit methanogenesis including inhibiting the growth of Methanobrevibacter species (p. 206, figure 4; p. 207, left col., par. 3). 
	Since Toride teaches the use of a microbial-derived composition to reduce methane production in ruminants and Gottlieb teaches that lovastatin is a microbial-derived composition which is able to inhibit methanogenesis (i.e. reduce methane production) and inhibit the growth of Methanobrevibacter species in ruminants, it would have been obvious to persons having ordinary skill in the art to have combined the method of administering nitrite reductase taught by Toride with a method of administering a statin such as lovastatin to arrive at the method of the instant claim. The result of this modification would have been predictable since each element of the composition was previously known in the art to be useful in the inhibition of methanogenesis, and therefore each element is merely performing the same function as it does separately. This obviousness is based upon the “combining prior art elements according to known methods to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(A). 
Thus, claim 7 is considered to be obvious over Toride in view of Gottlieb.

Claims 1-4, 8, 17-18, 21-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Toride et al. (US 2006/0057118 A1) in view of Kamke et al. (Microbiome, 2016, Vol. 4(56), pages 1-16).
The teachings of Toride are set forth above and applied herein. Toride is found to render claims 1-4, 17-18, 21-22, and 26 obvious. 
Regarding claim 8, as discussed above, Toride makes obvious the method of claim 1.
Toride only teaches administering nitrate reductase derived from a microbe, but not other microbial growth by-products such as valine.
Kamke et al. (hereinafter Kamke) analyses the different phenotypes of high methane yield (HMY) and low methane yield (LMY) sheep (i.e. ruminants) to better understand the methane production in farmed ruminant animals, which are the second largest anthropogenic contributor to global warming (abstract). Kamke specifically, finds that the LMY rumen microbiome supports rapid heterofermentative growth (Id.) and teaches that Sharpea azabuensis genes involved in valine biosynthesis had greater gene or transcript abundances in LMY animals and were often negatively correlated with methane yield (p. 4, right col., par. 1; p. 8, left col., par. 3).
Since Toride teaches the use of a microbial-derived composition to reduce methane production in ruminants and Kamke teaches valine (derived from Sharpea azabuensis; i.e. a growth by-product) biosynthesis is negatively correlated with methane yield, it would have been obvious to persons having ordinary skill in the art to have combined the method of administering nitrate reductase taught by Toride with a method of administering valine to arrive at the method of the instant claim. The result of this modification would have been predictable in view of Kamke’s analysis that valine has a negative correlation with methane yield in ruminant animals, and therefore each element is merely performing the same function as it does separately. This obviousness is based upon the “combining prior art elements according to known methods to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143(I)(A). 
Thus, claim 8 is considered to be obvious over Toride in view of Kamke.

Claims 1-4, 9-11, 17-18, 21-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Toride et al. (US 2006/0057118 A1) in view of Naughton et al. (Journal of Applied Microbiology, 2019, Vol. 127, pages 12-28).	The teachings of Toride are set forth above and applied herein. Toride is found to render claims 1-4, 17-18, 21-22, and 26 obvious. 
Regarding claims 9-11, as discussed above, Toride makes obvious the method of claim 1.
Toride only teaches administering nitrate reductase derived from a microbe, but not other microbial growth by-products such as biosurfactants.
Naughton et al. (hereinafter Naughton) reviews the use of microbially derived biosurfactants for purposes such as increasing feed digestibility, seed protection and fertility, plant pathogen control, antimicrobial activity, and antibiofilm activity (abstract). Naughton teaches that microbial biosurfactants are advantageous over chemically produced surfactants because of their higher biodegradability and ecotoxicity (p. 12, left col., par. 2). Naughton further teaches that Bacillus are significant producers of biosurfactants and there is an interest in using surfactant-producing yeasts such as Starmerella bombicola because of a lack of pathogenicity (p. 12, right col., par. 1). Naughton teaches that microbial-derived biosurfactants include trehalolipids (i.e. trehalose lipids), cellobiose, mannosylerythritol, rhamnolipids, and sophorolipids (p. 13, left col., par. 2) and microbial-derived lipopeptides include surfactin, iturin, and fengycins which are “among the best known lipopeptides and have a myriad of potential applications” (p. 14, left col., par. 2). Naughton suggests the use of biosurfactants to reduce deleterious atmospheric gases by teaching “other avenues for further exploration may involve designer microbial biosurfactants that would aim to modify the ruminal microbiome and favour a bacterial ‘ruminotype’ associated with low methane production over those with high methane outputs…” (p. 18, left col., par. 1).
Since Toride teaches the use of a microbial-derived composition to reduce methane production in ruminants and Naughton suggests the use of biosurfactants to favour low methane production in ruminants, it would have been obvious to have modified the methods of Toride to involve the administration of a biosurfactant glycolipid such as trehalose lipids, cellobiose, mannosylerythritol, rhamnolipids, sophorolipids, or a biosurfactant lipopeptide such as surfactin, iturin, or fengycin. There would have been a reasonable expectation of success because Naughton suggests this as a possible application among the “myriad of potential applications” for biosurfactants. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G). 
Thus, claims 9-11 are considered to be obvious over Toride in view of Naughton.
Regarding claim 24, as discussed above, Toride makes obvious the method of claim 1. Applicant defines “control” to mean the act of killing, disabling, immobilizing, and/or reducing the population numbers of an undesirable microorganism, and/or otherwise rendering the microorganism incapable of carrying out the processes that are undesirable (e.g. methane production)(p. 7, lines 22-25).
The teachings of Naughton are set forth above. Specifically, Naughton teaches that “other avenues for further exploration may involve designer microbial biosurfactants that would aim to modify the ruminal microbiome and favour a bacterial ‘ruminotype’ associated with low methane production over those with high methane outputs…” (p. 18, left col., par. 1).
As discussed above in the rejection of claims 9-11, it would have been obvious to have modified the methods of Toride to involve the administration of microbial growth by-products including biosurfactant glycolipids such as trehalose lipid, cellobiose, mannosylerythritol, rhamnolipid, sophorolipid, or biosurfactant lipopeptides such as surfactin, iturin, or fengycin. 
Since Naughton teaches that the mechanism of the methane reduction is a modified ruminal microbiome which favors ruminotypes associated with low methane production over those with high methane outputs, it would have been obvious for the method to involve the “control” of methanogenic microorganisms present in the livestock animal’s digestive system. There would have been a reasonable expectation of success because Naughton suggests the control of undesirable microorganisms as possible method to achieve reduction of methane. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G). 
Thus, claim 24 is considered to be obvious over Toride in view of Naughton.

Claims 1-4, 12, 17-18, 21-22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Toride et al. (US 2006/0057118 A1) in view of Cangussu et al. (Enzyme Research, 2018, Vol. 2018, Article 8240698, pages 1-12).
The teachings of Toride are set forth above and applied herein. Toride is found to render claims 1-4, 17-18, 21-22, and 26 obvious.
Regarding claim 12, as discussed above, Toride makes obvious the method of claim 1. 
Toride only teaches administering nitrate reductase derived from a microbe, but not other microbial growth by-products such as phytases and/or killer toxins.
Cangussu et al. (hereinafter Cangussu) reviews the role of phytase and its biotechnological applications in animal nutrition (abstract). Cangussu teaches that phytase can be produced by Bacillus or yeasts such as Wickerhamomyces anomalus (p. 2, left col., par. 2). Cangussu teaches that “a large amount” of phytate and inorganic phosphorus are excreted into the environment because they are not fully absorbed by animals, leading to nitrous oxide production (i.e. a greenhouse gas) and thus it is desirable to use new techniques that aim to increase the quality and bioavailability of phosphorus in animal feed (p. 2, right col., par. 3). Cangussu teaches further advantages of supplying phytase including that it reduces the operational production cost as the inclusion of inorganic phosphate is no longer required (p. 7, right col., par. 2). Moreover, phytase increases the availability of other minerals such as zinc, iron, and manganese, which are important for animal metabolism (Id.). And finally, animal feed supplementation provides beneficial responses in terms of animal performance such as increased weight of ruminants, broilers, and fishes (Id.).
Since Toride teaches the use of a microbial-derived composition to reduce methane production in ruminants and Cangussu teaches phytase results in decreased nitrous oxide production, it would have been obvious to have combined the method of administering nitrate reductase taught by Toride with a method of administering phytase to arrive at the method of the instant claim. The result of this modification would have been predictable in view of Cangussu’s teaching phytase has a negative correlation with nitrous oxide production, therefore each element of the combined method merely performs the same function that it does separately. There would have been a motivation to have combined with a method of administering phytase because Cangussu teaches advantages of phytase include the reduction of operational production cost and availability of other minerals. This obviousness is based upon the “combining prior art elements according to known methods to yield predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) See MPEP 2143(I)(A).
Thus, claim 12 is considered to be obvious over Toride in view of Cangussu.

Claims 1-4, 12, 17-18, 21-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Toride et al. (US 2006/0057118 A1) as evidenced by Peters (Fast Company Website. https://www.fastcompany.com/90303108/these-probiotics-for-plants-help-farms-suck-up-extra-carbon-dioxide, 2019, (accessed August 2022), pages 1-5).
The teachings of Toride are set forth above and applied herein. Toride is found to render claims 1-4, 17-18, 21-22, and 26 obvious.
Regarding claim 25, as discussed above, Toride makes obvious the method of claim 1 including the application of Bacillus amyloliquefaciens to pastures for oral administration through ruminant grazing.
Toride does not explicitly teach or suggest wherein the method enhances plant and microbial biomass in the soil of the field or pasture, thereby producing a carbon sink in the field or pasture. It is however, considered that this is a characteristic inherent to the application of the Bacillus amyloliquefaciens to the pasture. Peters provides evidence that this characteristic is inherent by teaching that adding beneficial fungi and bacteria to the soil such as Trichoderma harzianum and Bacillus amyloliquefaciens “makes the soil suck up enough extra CO2 so that each acre offsets the emissions from a passenger car” (p. 2, par. 1) and teaches that agricultural soils are “one of the world’s largest carbon sinks” (p. 2, par. 2). Therefore, it is considered that Bacillus amyloliquefaciens provides the claimed “carbon sink” characteristic.

Claims 1-4, 12, 17-18, 21-22, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Toride et al. (US 2006/0057118 A1) in view of Mizrahi (WO 2017/187433 A1).
The teachings of Toride are set forth above and applied herein. Toride is found to render claims 1-4, 17-18, 21-22, and 26 obvious.
Regarding claims 28-30, as discussed above, Toride makes obvious the method of claim 1. 
Toride does not explicitly teach or suggest the method further comprising assessing the effect of the method in the livestock animal’s digestive system and/or waste.
Mizrahi provides a method of determining the feed efficiency and methane production of a ruminating animal comprising analyzing the number and/or diversity of a bacterial taxon of a microbiome of the animal or of a gene content of the microbiome wherein the measurement is indicative of an animal having a high feed efficiency and low methane production (p. 2, lines 19-26). This teaching is considered to meet applicant’s “assessing…in the livestock animal’s digestive system and/or waste” (claim 28), “assessing the effect of the method on the control of methanogenic bacteria and/or protozoa…” (claim 29), and “assessing the effect of the method on the sequestration of carbon in the field or pasture” (claim 30). 
Since Toride teaches the use of a microbial-derived composition to reduce methane production in ruminants and Mizrahi teaches the method of determining (i.e. assessing) the methane production of a ruminating animal by analyzing the number and diversity of a microbiome of an animal, it would have been obvious to modify the method made obvious by Toride to arrive at the present invention. There exists a motivation to modify the method of claim 1 to further comprise a step of assessing the effects because Mizrahi teaches a need for a “comprehensive and thorough understanding of microbiome structure patterns and how to translate them to functionality at the animal level” (p. 2, lines 14-16). There existed a reasonable expectation of success because the results obtained by the additional step (i.e. from the assessment step) were not used for any particular purpose. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G). 
Thus, claims 28-30 are considered to be obvious over Toride in view of Mizrahi.

Claims 1-4, 12, 17-18, 21-22, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Toride et al. (US 2006/0057118 A1) in view of Anzilotti (Fast Company Website. https://www.fastcompany.com/40496239/this-new-probiotic-makes-cow-burps-less-damaging-to-the-climate, 2017, (accessed August 2022), pages 1-5).
The teachings of Toride are set forth above and applied herein. Toride is found to render claims 1-4, 17-18, 21-22, and 26 obvious.
Regarding claim 31, as discussed above, Toride makes obvious the method of claim 1.
Toride does not explicitly teach or make obvious the use of this method to reduce carbon credits used by an operator involved in livestock production. 
Anzilotti reviews a natural feed supplement which reduces cow methane emissions by at least 30% by discouraging the growth of bad bacteria which produce methane and promoting good bacteria which aid digestion (p. 3, par. 2 through p. 4, par. 1). Anzilotti teaches that the use of such a supplement could result in a grant of carbon credits which would work in a cap-and-trade market (p. 4, par. 3). Based on the benefit taught by Anzilotti, it would have been obvious to modify the method taught by Toride such that the result of the reduction in deleterious atmospheric gases is for reducing the number of carbon credits used by an operator in livestock production. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 31 is considered to be obvious over Toride in view of Anzilotti.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-12, 17-18, 21-22, 24-26, and 28-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15, 17-18, 21, 24, 26, 33-35, 37-40, 43, 45-48, 51-53, and 58-59 of copending Application No. 17/253,240. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘240 are drawn to a method of reducing an amount of deleterious atmospheric gas present in the earth’s atmosphere comprising applying a composition comprising a Wickerhamomyces anomalus yeast or at least one growth by-product of the yeast including biosurfactants and enzymes or a Bacillus amyloliquefaciens bacterium to “a site that is a source of the deleterious atmospheric gas”, and “conducting measurements to assess the reduction of deleterious gas resulting from the application of the composition” (claim 26). This claim overlaps in scope with the instantly claimed methods. Particularly, the claims overlap because both are drawn to methods of reducing deleterious atmospheric gases by applying Wickerhamomyces anomalus or Bacillus amyloliquefaciens or by-products which can be derived therefrom.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-12, 17-18, 21-22, 24-26, and 28-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 9, 11, 12, 14, 18, 19, 23-29, 39-41, and 45-50 of copending Application No. 17/766,587. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘587 are drawn to compositions and methods for reducing deleterious atmospheric gas and/or precursors thereof produced in a livestock animal’s digestive system and/or waste comprising contacting one or more beneficial microorganism and/or one or more microbial growth by-products with the animal’s digestive system. The microorganisms recited in claims 1 and 28 of ‘587 overlap with the microorganisms recited in the instant claims for the same purpose. Therefore, the claims overlap in scope.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-12, 17-18, 21-22, 24-26, and 28-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-11, 16-17, 21, 23-26, 28-31, and 34 of copending Application No. 17/267,922. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘922 are drawn to compositions and methods for reducing atmospheric methane emissions comprising administering microorganisms and/or a microbial growth by-products. Although the claims of ‘922 are drawn to generic application of the composition to “food and/or drinking water”, claim 17 of ‘922 recites that the composition may be mixed with animal fodder such as silage. Therefore the instant claims, which are drawn to applying the composition to “grasses and/or other plants upon which livestock animals graze” are obvious over the copending claims. The microorganisms recited in the copending claims overlap with the microorganism recited in the instant claims and the method of using said microorganisms is for the same purpose (reducing greenhouse gas emissions). Therefore, the claims overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 7-12, 17-18, 21-22, 24-26, and 28-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/771,704.
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘704 are drawn to compositions and methods for reducing deleterious atmospheric gas and enhancing carbon sequestration in the soil comprising administering Bacillus amyloliquefaciens. Claims 9 and 24 of ‘704 recite the use of Bacillus amyloliquefaciens NRRL B-67928 for improving plant health and enhancing carbon sequestration. This strain is the same strain recited in claims 4 and 5 of the instant application. Furthermore, the additional microorganisms recited in claim 10 of ‘704 overlap with microorganisms recited in the instant claims. Therefore, the claims overlap in scope. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651